Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 August 30, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 Logan Capital Large Cap Growth Fund S000037501 Logan Capital Long/Short Fund S000038386 Logan Capital International Fund S000037502 Logan Capital Small Cap Growth Fund S000037503 Logan Capital Large Cap Core Fund S000037504 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust, on behalf of its series: Logan Capital Large Cap Growth Fund, Logan Capital Long/Short Fund, Logan Capital International Fund, Logan Capital Small Cap Growth Fund, and Logan Capital Large Cap Core Fund, respectively, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendments dated August 28, 2013, and filed electronically as Post-Effective Amendment No.535 to the Trust’s Registration Statement on FormN-1A on August 27, 2013 and Post-Effective Amendment No. 536 to the Trust’s Registration Statement on Form N-1A on August 28, 2013. If you have any questions or require further information, please do not hesitate to contact the undersigned at (414) 765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. for U.S. Bancorp Fund Services, LLC
